DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions and Status of Claims
Receipt of Arguments/Remarks filed on 08/01/2022 is acknowledged. Applicant's group and species election with traverse is acknowledged.  
Applicant elected Group I, encompassing Claims 23-31, drawn to a metal organic framework (MOF) nanoparticle. Applicant elected the following species: 
- encapsulated material: protein
- metal ion: zinc ion
- imidazole linker: 2-methylimidazole
- therapeutic peptide:  gelonin
- disorder: cancer
Applicant traverses the restriction and election requirements alleging that the special feature of Groups I-V is a metal organic framework nanoparticle, which is unique to all of the pending claims in Groups I-V and defines a contribution not found in Zheng et al. (WO2017/078609) in view of Rani. Applicant further traverses on the ground that novelty and inventive step have not been destroyed by the prior art cited. 
In response, the Examiner directs the Applicant to pp. 5-6 of the previous Office Action clearly describing how Zheng in view of Rani teaches the MOF nanoparticle with the outer surface of a nanoparticle comprising a membrane derived from an exosome. As such, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made; Applicant did not discuss how the claims avoid the references or distinguish from them. The non-novelty of the invention is further discussed in the art rejection infra.
Applicant also traverses the species election, citing 37 C.F.R. § 1.141(a), “an application may claim a reasonable number of species within a claimed genus as long as at least one genus claim encompassing all of the species is patentable.” Applicant asserts that the present genus represents a finite number of species and thus Applicants should not be required in the present application to elect a species when applicants have not claimed an unreasonable number of species.
Regarding the species election requirement, as laid out in p. 5 of the Office Action, the species are independent/distinct because the species in the genus encapsulated material, e.g. protein, nucleic acids are disparate in structure, function and/or chemical properties such that a comprehensive search for one such compound, e.g. nucleic acid source would not necessarily result in a comprehensive search for any one or more other claimed species within the same structural genus because of the unique chemical structure and features thereof. This reasoning applies to other genuses.  As such, search and examination circumscribing all of the claimed species would be unduly burdensome. 
For the reasons above and those made of record in the previous Office Action dated 05/31/2022, the requirement remains proper and is hereby made FINAL. 
Claims 32-43 are withdrawn pursuant to 37 C.F.R. 1.142(b) as being drawn to non-elected subject matter. Claim 26 which depends from Claim 23 requires the peptide is a therapeutic peptide, however, because Applicant elected protein over peptide, Claim 26 is withdrawn. Accordingly, Claims 23-25, and 27-31 correspond to the elected subject matter and are herein acted on the merits.
Priority
This application, 17058925, filed 11/25/2020, is a national stage entry of PCT/US2019/034119, with an International Filing Date of 05/28/2019; PCT/US2019/034119 claims priority from Provisional Application 62676341, filed 05/25/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 and 11/10/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Interpretation
The Examiner gives the broadest reasonable interpretation to “cell isolated from a patient” to include cells isolated from dead or living patients. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (ACS Nano 2017, 11, 7006−7018), hereinafter Li.
Li teaches constructing a cancer targeted cascade bioreactor (mCGP) by embedding glucose oxidase (GOx) and catalase in the cancer cell membrane-camouflaged porphyrin metal
-organic framework (MOF) of porous coordination network (PCN-224) (Abstract). As such, Li anticipates Claim 23. 

    PNG
    media_image1.png
    560
    846
    media_image1.png
    Greyscale


Claims 23-25 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. (WO 2017/ 078609 A1, previously cited), hereinafter Zheng.
Zheng relates the invention of a metal-organic framework with encapsulated target-molecule, a process for the preparation of a metal-organic framework with encapsulated target molecule, as well as the metal-organic framework with encapsulated target-molecule obtained by the process, and the use of the metal-organic framework with encapsulated target-molecule (Abstract). The MOF has a core-shell structure, wherein the core comprises the MOF and the encapsulated target-molecule (Claim 1); the MOF is prepared by mixing a target molecule with a metal salt, and a solution of organic linker, having imidazole structure, is added (Claims 8- 13). Suitable metal salts for use in the process according to the present invention comprises metal ions ... more preferably cobalt or zinc (p. 9, last paragraph to p. 10, 1st paragraph). Zheng recites that preferably, the metal-organic framework in the present invention is a zeolithic imidazolate framework (ZIF), ZIF-8 built from zinc ion and 2-methylimidazolate, has the further advantage that it is non-toxic, biocompatible, and stable under physiological conditions and decomposes under acidic conditions, which can be used to construct pH responsive drug delivery systems (p. 12, 2nd paragraph). Zheng expressly teaches Zn and 2-methylimidazole (p. 15). The target-molecule for encapsulation in a MOF may be a biomacromolecule, such as a protein or DNA (p. 4, last paragraph to p. 5, 1st paragraph). 
	As such, Zheng anticipates Claims 23-25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A. 	Claims 23-25, 27-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applies to Claim 23 above, and in view of Liang et al. (WO 2016/000032 A1), hereinafter Liang, and Deria et al. (J. Am. Chem. Soc. 2016, 138, 14449-14457), hereinafter Deria.
Applicants Claim
Applicant claims a MOF nanoparticle encapsulating a protein (elected), wherein the nanoparticle comprises a zinc ion and 2-methylimidazole linker.  Applicant also claims a  nanoparticle comprising an inner core comprising a zinc ion and 2-methylimidazole linker encapsulating a peptide or targeting receptor and an outer surface comprising an extracellular vesicle membrane (EVM), wherein EVM is derived from a patient’s cell; wherein the EVM substantially lacks constituents of the EV from which the EVM is derived. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Li have been set forth above.	
Li teaches a versatile approach for biomimetic delivery of nanoparticles by coating nanoparticles with natural cell membranes, superficially camouflaging the nanoparticles to allow immune escape and homotypic targeting abilities (p. 7008, L. Col., 1st paragraph). Li expressly teaches Zr-MOF PCN-224 was employed as the nanophotosensitizer, which carried GOx and catalase, and coated with a cancer cell membrane to obtain the bioreactor mCGP (p. 7008, L. Col., 2nd paragraph).	Thus, the nanoparticle in Claims 23 and 27 are obvious.
Regarding the EVM and cell features in Claims 27, 29, and 31, Li teaches that the catalase-GOx-PCN was cloaked with murine mammary carcinoma (4T1) cancer cell membrane fragments by extrusion from the polycarbonate porous membrane (p. 7009, L. Col., 1st paragraph). Li describes the preparation of the cell membrane fragments. The 4T1 cell membrane was obtained using membrane protein extraction kit wherein the collected cells were dispersed in membrane protein extraction buffer solutions and cooled in an ice bath, afterwhich the cells were subjected to 3 cycles of freezing-thawing, and the mixture centrifuged; Finally, the 4T1 cell membrane was obtained by lyophilizing the precipitate (p. 7014, 3rd paragraph).
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Li teaches Zr-MOF but not zinc ion and imidazole linker.
Liang is also in the MOF field of study and teaches embodiments wherein the MOF is a zinc imidazolate framework (p. 9, last paragraph). Liang recites the many advantages of ZIFs particularly their suitability to biologic applications, i.e. their stability in physiological conditions, their pH responsiveness, and their negligible cytotoxicity; additionally, they can be synthesized in water and are chemically stable in water even at high temperatures for prolonged periods (p. 9, last paragraph to p. 10, 1st paragraph). 
Liang teaches that MOF precursors include organic ligands that coordinate the metal ion clusters in the framework, which the Examiner interprets as linker, and the organic ligand include 2-methylimidazole (p. 16, 2nd to 4th paragraph). Liang exemplifies the incorporation of proteins in ZIF-8, wherein the linker used is 2-methylimidazole (Example 2, start p. 33). Thus, Liang renders obvious the Zinc, imidazole linker, and 2-methylimidazole limitations in Claims 24, 25, 27-28. 
Deria supports Liang by teaching that the Zr-containing MOF of Li can be supplemented or replaced with Zn-MOF.  Deria evaluated the catalytic activity of the Zn(II)-metalated versions of two porphyrin-containing zirconium MOFs and found the Zn versions to also be active at catalyzing the transfer of acyl groups  (p. 14450, L. Col., 1st paragraph; Conclusion). Deria suggests that the diverse MOFs would be useful as organizational structures for a rich variety of multisite-catalyzed chemical reactions.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Li with Liang and Deria and use Zn ion and 2-imidazole linker in the MOF nanoparticle of Li, arriving at the instant claims. Li teaches Zr-MOF for encapsulating bioactive compounds; Liang is in the same field and zinc imidazolate framework. One would have been motivated to do so because Liang has taught the many advantages of ZIFs including their stability in physiological conditions, pH responsiveness, and negligible cytotoxicity. One would start with the organic ligand that Liang expressly taught, such as 2-methylimidazole. One would also do so because Deria has taught that Zn-MOF is similarly active in transferring acyl groups as Zr-MOF, and because suggested that Zr-MOF and Zn-MOF would be useful in a rich variety of multisite-catalyzed chemical reactions. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Liang and Deria, as applies to Claims 23-25, 27-29, and 31 above, and in further view of Franzen et al. (The Journal of Urology, 195, 1331-1339, May 2016), hereinafter Franzen.
Applicants Claim
Applicant claims the nanoparticle above, wherein EVM is derived from a patient’s cell. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Li, Liang, and Deria have been set forth supra.	
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Li, Liang and Deria do not expressly teach that the cell is isolated from a patient.
Franzen is in a related field of research and teaches that exosomes are a subset of extracellular vesicles with role in intercellular communication and delivery vehicle for therapeutic applications (Abstract, Purpose; p. 1331, 1st paragraph). Franzen further teaches that patients with cancer have increased exosomes in blood and can be isolated from body fluids allowing detection of biomarkers in cancer patients (p. 1332, L. Col., 1st and 2nd paragraphs). The exosomes express adhesion molecules that allow their uptake through endocytosis (p. 1333, R. Col., 2nd and 3rd paragraphs). Franzen relays that exosomes isolated from the urine of patients with high grade bladder cancer enhanced urothelial cell migration and angiogenesis (p. 1333, R. Col., last paragraph). Franzen teaches the use of exosome as delivery vector (p. 1336, last paragraph to p. 1337). 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Franzen with that of Li, Liang, and Deria, and use exosomes from cancer patients in encapsulating the MOF of Li and Liang with reasonable expectations of success because Franzen has taught that exosomes are easily available from body fluids, has adhesion molecules that allow their uptake through endocytosis and other pathways, and are useful delivery vectors. 
B. 	Claims 23-25, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, as applies to Claim 23-25 above, and in view of Rani et al. (Adv. Mater. 2016, 28, 5542–5552, previously cited), hereinafter Rani.
Applicants Claim
Applicant claims a MOF nanoparticle encapsulating a protein (elected), wherein the nanoparticle comprises a zinc ion and 2-methylimidazole linker.  Applicant also claims a nanoparticle comprising an inner core comprising a zinc ion and 2-methylimidazole linker encapsulating a peptide or targeting receptor and an outer surface comprising an extracellular vesicle membrane (EVM), wherein EVM is derived from a patient’s cell; wherein the EVM substantially lacks constituents of the EV from which the EVM is derived. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	The teachings of Zheng have been set forth supra.
Zheng has taught the 2-methylimidazole feature required in Claim 28.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Zheng does not teach an outer surface comprising an extracellular vesicle membrane (EVM). 
Rani is in the same field of endeavor, teaching membrane encapsulated nanoparticles, and cures the deficiencies of Zheng. Rani teaches the exosome as a naturally secreted nanoparticle and its application in wound healing (Title). Rani describes the exosome as an extracellular vesicle (EV) (Abstract; Fig. 1 legend; p. 5542, R. Col., 1st paragraph; Tables 1 and 2). Rani relates that EVs are one of the key secretory products of mesenchymal stem cells (MSCs) mediating cell-to-cell communication to enhance wound healing (Abstract). Table 2 summarizes the therapeutic potential of EVs, including the use of exosomes for encapsulating actives such as mRNA and proteins in a nanoparticle structure. The EVs are capable of delivering their content to target cells by being internalized, and as such has a wide potential for clinical applications (Sections 2.2, 4.4, 4.5). 
Regarding Claim 27, Rani teaches EVs delivering siRNA and expresses Lamp2b fused to RVG or iRGD peptide to generate targeting EVs (Section 4.4).
Rani also teaches isolation of EV from a wide range of body fluids including cancerous cells (Section 2.3 and 2.4).  Rani cites a report where the growth of diabetic wound fibroblasts was diminished by treatment with MSC-EVs, and that ANXA-1 EVs isolated from intestinal epithelial cells (IECs) enhanced wound repair in IEC cells.  ANXA1 enriched EVs were also isolated from leukocytes after injury, and were found to orchestrate epithelial wound repair. As such, Claim 30 is obvious. 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art to combine zinc imidazole MOF nanoparticle taught by Zheng with the outer surface of a nanoparticle comprising a membrane derived from an exosome taught by Rani because Rani teaches that EVs can be used as a nanoparticle, can be modified for targeted therapy, and used as nanovehicle to transfer RNAi and drugs to the target cells reducing the toxicity (Rani, Conclusion). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use exosomes from patients to encapsulate the MOF of Zheng because Rani has taught that exosomes are naturally secreted nanoparticles that has application in wound healing. 
**** In the event that Applicant persuasively show that Rani does not render obvious the cells from patient, the following rejection applies:
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng, in view of Rani, as applies to Claim 23-25, 27-29, and 31 above, and in further view of Franzen.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Zheng and Rani have been set forth supra.	
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Zheng and Rani do not expressly teach that the cell is isolated from a patient.
The teachings of Franzen have been set forth supra.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Franzen with that of Zheng and Rani, and use  exosomes from patients to encapsulate the MOF of Zheng because Rani has taught the use of exosome in wound healing and because Franzen has taught that exosomes are easily available from body fluids, has adhesion molecules that allow their uptake through endocytosis and other pathways, and are useful delivery vectors. 

Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616